DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 6 directed to invention non-elected without traverse.  Accordingly, claim 6 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Adrian on 5/20/2022.

The application has been amended as follows: 
6.   (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the references of record teach “a whole of the protrusion of the diaphragm is located inside the recess in a top view” in combination with remaining limitations in Claim 1.  Examiner notes that the claimed invention, a diaphragm transfer device in this case, interpreted to include the diaphragm since the placing table includes a whole of the protrusion of the diaphragm.  
The closest prior art is Sasaki (JP2018-234827) that teaches a placing table (Fig. 10, 70) and a suction pad (Fig. 7, 2), wherein the placing table includes a pedestal (Fig. 11, 71a) and a recess (Fig. 11, 72).  However, it fails to teach the aforementioned allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oyaizu (U.S. Patent Publication No. 2019/0145487), Matsubayashi (JPH11159566).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5/20/2022